significant index no department of the treasury internal_revenue_service washington d c i tax_exempt_and_government_entities_division dec se t- ef fat in re the plan’ company product this letter constitutes notice that conditional approval has been granted to extend the amortization period for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa of the plan the extension is granted for the amortization period for amortizing unfunded liabilities of the plan for the plan_year beginning the particular unfunded_liability for which the extension of the amortization period is granted is the single amortization base of the the existent amortization bases as of b -1 d of the proposed income_tax regulations the remaining amortization period of this single amortization base before extension was dollar_figure years the extension granted to this amortization base is dollar_figure years accordingly the remaining amortization period of this amortization base after extension is dollar_figure years plan creating by combining and offsetting nn in accordance with section the extension of the amortization period of the unfunded liabilities of the plan has been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary of labor to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary of labor determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary of labor determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_412 of the code and sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization period for amortizing the unfunded liabilities of the plan is extended as described above under sec_412 of the code and sec_304 of erisa the plan is a single employer defined_benefit_plan the interest rate applicable for the remaining amortization period of the amortization base for which the extension has been granted is the greater of a percent of the federal_mid-term_rate as in effect under sec_1274 for the first month of such plan_year or b the rate of interest used in determining costs the value of the assets of the plan was approximately equal to as of wp of the plan's current_liability the plan has been frozen since less than forty percent of the company's current employees have accrued_benefits under the plan the company is an employee-owned seller of product that represents that to its knowledge it has never missed a required_contribution negative investment returns experienced by the plan during the plan years the amounts that the company without this extension would be required plan years would result in a substantial risk to the to contribute for the i financial viability of the company however because of a andi and the company has experienced losses in three of the last five years and also seen a decrease in revenues of approximately percent during that period means to spread the costs of the plan over a greater number of employees is not an option in no small part because of the costs of the frozen_plan which of course would provide no benefit to new hires expansion as a the amortization period extension will reduce the company’s pension funding requirements without regard to subsequent gains and losses to a level that will enable the company to remain competitive and thus stem the decrease in revenues that the company has experienced over the last five years however because the prospects for recovery are uncertain and because the plan is under-funded we are granting this extension subject_to the following condition the contributions required to satisfy the minimum_funding account the extension for the plan years ending are to be timely made as defined in sec_412 of the code without a waiver being granted for such years standard taking into and if this condition is not satisfied the extension granted for the plan_year beginning inn is retroactively null and void you agreed to this condition in a letter which was transmitted by facsimile dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting if an extension of time under sec_412 is in effect with respect to the plan please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending letter should be entered on the schedule b actuarial information a copy of this letter is being sent to the manager employee_plans classification in a copy should be furnished to the enrolled_actuary for the plan the date of this 2uu510041 if you have any questions on this ruling letter please contact sincerely th g- james e holland jr manager employee_plans technical
